As filed with the Securities and Exchange Commission on November 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. CONTRAVISORY STRATEGIC EQUITY FUND SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 89.2% Advertising, Public Relations, & Related Services: 1.6% Focus Media Holding Ltd. - ADR * $ Computer Systems Design & Related Services: 2.6% Solera Holdings, Inc. Data Processing, Hosting, & Related Services: 0.4% Citrix Systems, Inc. * Drugs & Druggists' Sundries Merchant Wholesalers: 2.8% Cardinal Health, Inc. Electric Power Generation, Transmission and Distribution: 8.7% National Grid Plc - ADR Northeast Utilities System OGE Energy Corp. Siemens AG - ADR Grocery & Related Product Merchant Wholesalers: 2.6% Sara Lee Corp. Grocery Stores: 8.0% Ruddick Corp. United Natural Foods, Inc. * Whole Foods Market, Inc. Health & Personal Care Stores: 2.6% CVS Caremark Corp. Home Furnishings Stores: 2.6% Williams Sonoma, Inc. Insurance Carriers: 2.5% Coventry Health Care, Inc. * Lessors of Real Estate: 2.8% Brookfield Office Properties, Inc. CBRE Group, Inc. * Limited-Service Eating Places: 2.7% Starbucks Corp. Management, Scientific, & Technical Consulting Services: 2.5% salesforce.com, Inc. * Medical Equipment & Supplies Manufacturing: 5.4% C.R. Bard, Inc. Haemonetics Corp. * Oil & Gas Extraction: 2.4% Marathon Oil Corp. Other Fabricated Metal Product Manufacturing: 5.5% BE Aerospace, Inc. * Fortune Brands, Inc. Other General Purpose Machinery Manufacturing: 2.5% IDEX Corp. Other Miscellaneous Manufacturing: 2.5% Coach, Inc. Pesticide, Fertilizer, & Other Agricultural Chemical Manufacturing: 2.2% Agrium, Inc. Petroleum & Coal Products Manufacturing: 5.1% Exxon Mobil Corp. HollyFrontier Corp. 65 Marathon Petroleum Corp. Pharmaceutical & Medicine Manufacturing: 2.8% Gilead Sciences, Inc. * Radio & Television Broadcasting: 2.4% CBS Corp. Rail Transportation: 2.6% Kansas City Southern * Scientific Research & Development Services: 5.3% Amgen, Inc. * Charles River Laboratories International, Inc. * Securities & Commodity Exchanges: 2.7% Nasdaq OMX Group, Inc. * Software Publishers: 0.4% Informatica Corp. * Support Activities for Mining: 2.3% Schlumberger Ltd. Waste Treatment & Disposal: 2.7% Stericycle, Inc. * TOTAL COMMON STOCKS (Cost $3,260,382) EXCHANGE TRADED FUNDS: 9.7% SPDR S&P 500 ETF TOTAL EXCHANGE TRADED FUNDS (Cost $337,395) SHORT-TERM INVESTMENTS: 2.2% Fidelity Institutional Money Market Portfolio, 0.12% # TOTAL SHORT-TERM INVESTMENTS (Cost $72,951) TOTAL INVESTMENTS IN SECURITIES: 101.1% (Cost $3,670,728) Liabilities in Excess of Other Assets: (1.1)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depositary Receipt # Annualized seven day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments since the Fund has not yet had a fiscal year end. Summary of Fair Value Disclosure at September 30, 2011 (Unaudited) The Contravisory Strategic Equity Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2011. Level 1 Level 2 Level 3 Common Stocks $ $ $ Exchange Traded Funds $ $ $ Short-Term Investments $ $ $ Total Investments in Securities $ $ $ ^ See Schedule of Invesments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title/s/ Eric W. Falkeis Eric W. Falkeis, President DateNovember 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric W. Falkeis Eric W. Falkeis, President Date November 28, 2011 By (Signature and Title)* /s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date November 15, 2011 · Print the name and title of each signing officer under his or her signature. Contravisory Strategic Equity Fund 9.30.11 N-Q
